Citation Nr: 0530141	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  00-20 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for a tumor condition of the neck and nasal area, now 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The appellant had active service from March 1969 to October 
1970, including service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in New York, 
New York.  In that decision, the RO reduced the appellant's 
disability rating for a tumor condition of the neck and nasal 
area from 100 percent to 30 percent, effective June 1, 2000.  

Because the record indicates the need for a comprehensive 
medical examination, this appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

The record indicates that the appellant was granted service 
connection for a metastatic lymphoepithelioma of the right 
neck by rating decision dated in January 1997, and a 100 
percent disability rating was assigned.  The disability was 
then evaluated as analogous to that of Non-Hodgkins lymphoma 
under 38 C.F.R. 
§ 4.117, Diagnostic Code 7715.  See 38 C.F.R. § 4.20 
(Providing for analogous ratings).  In the March 2000 rating 
decision presently under review, the RO 
recharacterized the appellant's disability as analogous to 38 
C.F.R. § 4.114, Diagnostic Code 7203, pertaining to stricture 
of the esophagus.  A 30 percent disability rating was 
assigned, contemplating a "moderate" disability.  38 C.F.R. 
§  4.114, Diagnostic Code 7203.  

Following receipt of the appellant's Notice of Disagreement 
and in due course of the appeal, by rating decision dated in 
March 2002, the RO granted service connection for an anxiety 
disorder and post-traumatic stress disorder, cranial 
neuropathy, and neuropathy of the left upper extremity.  The 
disorders were service connected on the basis that they arose 
secondary to the service-connected stricture of the 
esophagus.  The RO denied service connection for 
gastroesophageal reflux disease, hypertension, and neuropathy 
of the cervical area, as well as a total disability 
evaluation based upon individual unemployability.  

To the extent that secondary service connection has been 
granted, the appeal has been completed, because the appellant 
has not filed a new notice of disagreement pertaining to 
these service-connection rating determinations, and they are 
not  before the Board for appellate review.  See 38 U.S.C.A. 
§ 7105(a); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(Holding that upon the grant of service connection after the 
filing of a notice of disagreement, a new notice of 
disagreement is necessary for appellate review to be 
initiated for "downstream" elements of a disability rating 
and effective date).

However, remaining for consideration is the issue of whether 
the appellant's service-connected disability of 
lymphoepithelioma of the right neck warrants an increased 
disability evaluation, either as is recharacterized by the RO 
as esophageal stricture or, as was recognized in the March 
2002 rating decision, as causing other disorders under the 
theory as in Esteban v. Brown, 6 Vet. App. 259, 262 (1994) 
(Holding that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.).  

The appellant is diagnosed as having gastroesophageal reflux 
disease, and he has periodically complained of other 
gastrointestinal symptoms.  In a May 2000 letter, a physician 
employed by the Queens-Long Island Medical Group reported 
that although the appellant was not noted to presently have 
any active disease (presumably of the lymphatic system), he 
had associated chronic rhinosinusitis and chronic laryngitis.  

Thus, and as recognized by the RO in its March 2002 rating, 
the specific Esteban consideration in this matter is the 
denial of a separate rating for gastroesophageal reflux 
disease, or any other similar digestive or respiratory tract 
disorder that can be attributed as a non-overlapping symptom 
of the service-connected esophageal stricture.  Butts v. 
Brown, 5 Vet. App. 532 (1993); (Assignment of a particular 
diagnostic code is completely dependent on the facts of a 
particular case, and one diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.).  

Competent medical evidence is required to ascertain such 
residuals, as VA may not rely upon its own unsubstantiated 
medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995).  
Further, the statutory duty to assist requires a thorough and 
contemporaneous medical examination, especially in cases 
where there exists ambiguities and uncertainties relative to 
disorders in question.  Shipwash v. Brown, 8 Vet. App. 218, 
222 (1995).  

Although the appellant in this matter was afforded a VA 
examination in February 2002,  the report of this examination 
does not reflect whether the examiner was asked whether 
gastroesophageal reflux disease was caused by the service-
connected disorder.  Thus, this matter is REMANDED for a 
comprehensive VA examination to be accorded as below:

1.  The RO should afford the appellant a 
comprehensive medical examination, to be 
conducted by a qualified physician, to 
ascertain whether the diagnosed 
gastroesophageal reflux disease, or any 
other diagnosed digestive or respiratory 
tract disorder, was caused or aggravated 
by the service connected metastatic 
lymphoepithelioma of the right neck.  The 
appellant's claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  
 

2.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claim, with due 
consideration as to whether a 100 percent 
disability rating should be restored.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  If 
any such action does not resolve the 
claims, the RO shall issue the appellant 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


